

115 HR 5117 IH: United States-Israel Joint Drone Detection Cooperation Act
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5117IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. Crist (for himself and Mr. Johnson of Louisiana) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize the President to enter into a cooperative project agreement with Israel to counter
			 unmanned aerial vehicles that threaten the United States or Israel.
	
 1.Short titleThis Act may be cited as the United States-Israel Joint Drone Detection Cooperation Act. 2.Authority to enter into a cooperative project agreement with Israel to counter unmanned aerial vehicles that threaten the United States or Israel (a)FindingsCongress finds the following:
 (1)On February 10, 2018, Iran launched an unmanned aerial vehicle (commonly known as a drone) from Syria that penetrated Israeli airspace. (2)Israeli officials noted that the unmanned aerial vehicle was in Israeli airspace for a minute and a half before being shot down by the Israeli air force.
 (3)Senior Israeli officials stated that the unmanned aerial vehicle was an advanced piece of technology.
 (4)It remains unclear whether the unmanned aerial vehicle was armed. Nonetheless, the launch, and sophistication of the unmanned aerial vehicle, highlight the threat Israel faces from unmanned aerial vehicles from Iranian forces active in Syria and from Hezbollah in Lebanon.
 (5)The United States likewise faces the threat of unmanned aerial vehicles along the United States border and in areas of active hostilities, including unmanned aerial vehicles of the Islamic State of Iraq and Syria (ISIS) in Iraq and Syria and unmanned aerial vehicles manufactured of al-Qaeda in Afghanistan.
 (b)Sense of CongressIt is the sense of Congress that— (1)joint research and development to counter unmanned aerial vehicles will serve the national security interests of the United States and Israel;
 (2)Israel faces urgent and emerging threats from unmanned aerial vehicles and other unmanned aerial vehicles, launched from Lebanon by Hez­bol­lah, from Syria by forces of Iran’s Revolutionary Guard Corps, or from others seeking to attack Israel; and
 (3)the United States and Israel should continue to work together to defend against all threats to the safety, security, and national interests of both countries.
				(c)Authority To enter into agreement
 (1)In generalThe President is authorized to enter into a cooperative project agreement with Israel under the authority of section 27 of the Arms Export Control Act (22 U.S.C. 2767) to carry out research on and development, testing, evaluation, and joint production (including follow-on support) of defense articles and defense services to detect, track, and destroy unmanned aerial vehicles that threaten the United States or Israel.
 (2)Applicable requirementsThe cooperative project agreement described in paragraph (1)— (A)shall provide that any activities carried out pursuant to the agreement are subject to—
 (i)the applicable requirements described in subparagraphs (A), (B), and (C) of section 27(b)(2) of the Arms Export Control Act; and
 (ii)any other applicable requirements of the Arms Export Control Act with respect to the use, transfers, and security of such defense articles and defense services under that Act; and
 (B)shall establish a framework to negotiate the rights to intellectual property developed under the agreement.
					